SO ORDERED.

SIGNED this 15th day of June, 2021.




____________________________________________________________________________



            Designated for online use but not print publication
             IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF KANSAS



In Re:

Brandi Leanne Beach,                             Case No. 19-41514
                                                 Chapter 7
                    Debtor.

MegaForce, L.L.C.,

                    Plaintiff,
v.                                               Adv. No. 20-07009


Brandi Leanne Beach,

                    Defendant.

                  Memorandum Opinion and Order Denying
     Plaintiff’s Complaint to Determine that Debt is Nondischargeable

        Plaintiff MegaForce, LLC (“MegaForce”) objects to discharge of its claim




               Case 20-07009     Doc# 80   Filed 06/15/21   Page 1 of 23
against Debtor Brandi Leanne Beach (“Beach”) under § 523(a)(2),1 false

pretenses, false representation, or actual fraud, and § 523(a)(6), willful and

malicious injury. The claim arose out of Beach’s guarantee of an obligation for

staffing services provided by MegaForce to Damascus Edge, Inc. (hereafter

“the Company”),2 a business run by Beach. In September 2018, after the

Company failed to make a payment owed to MegaForce under a 2017 agreed

settlement of a state court collection suit, the Company and Beach, as

guarantor, entered into an amended settlement agreement in which

MegaForce agreed to forbear from collection efforts in exchange for

$256,784.14 in periodic payments. Despite Beach’s efforts to sustain the

viability of the business, the Company failed and no payments were made.

Beach filed for relief under Chapter 7. MegaForce contends its claim against

Beach is excepted from discharge because Beach fraudulently intended not to

make payments, withheld relevant financial information, failed to provide a

UCC-1 financing statement, and willfully and maliciously intended to harm




      1
        11 U.S.C. § 523(a)(2). Future references in the text to sections of Title 11
shall be to the section number only.
      2
       The business was incorporated as Damascus Edge, Inc. in 2015. On
December 19, 2017, the name was changed to Mode3, Inc. For ease of reference, the
Court will refer to the business as the Company.

                                           2


              Case 20-07009     Doc# 80    Filed 06/15/21   Page 2 of 23
MegaForce. Trial was held on May 19, 2021.3 The Court finds that MegaForce

has failed to prove its allegations and enters judgment for Beach.

I.    Findings of Fact

      MegaForce presented its case through testimony of Beach, who

MegaForce used to explain exhibits evidencing the Company’s business

transactions, and Rob Thayer, the president and CEO of MegaForce. Beach

later testified in her defense. The defense also called Nathan Stewart, a

representative of Honor Technology, a business that contracted to purchase

the assets of the Company in a failed attempt to work out its debts. The

parties agreed that all offered exhibits were authentic and admissible. All of

the witnesses were credible.

      MegaForce is in the business of providing staffing for technology and

construction businesses. From 2012 through 2017, Beach was employed by

MegaForce as a sales executive.4 In 2015, MegaForce and the Company,

which provided technology services to businesses, entered into a Master

Service Agreement. Under the agreement, MegaForce agreed to provide

staffing to the Company to complete technology projects awarded to the



      Megaforce appears by Stephan L. Skepnek. Beach appears by Todd A.
      3

Luckman.
      4
        For an unspecified period of time, Beach was employed by MegaForce and
also associated with the Company. She left MegaForce in June 2017.

                                         3


             Case 20-07009     Doc# 80   Filed 06/15/21   Page 3 of 23
Company by third parties. MegaForce paid the hourly compensation for the

Company’s staff and billed the Company with the expectation that it would

paid from the resulting receivables. From August 2015 through August 2017,

MegaForce invoiced the Company approximately $3,570,000 for services.

     By January 30, 2017, the Company owed MegaForce a past due balance

of $227,167.17. At that time, the Company, through Beach who had become

its CEO, entered into an amendment of the Master Services Agreement in

which the Company agreed to use MegaForce as its exclusive provider of

contract labor/staffing until December 31, 2017 and to pay the past due

balance in bi-weekly installments. The payment obligation was stated in a

promissory note dated January 30, 2017, for $227,167.l7, due on December

20, 2017, executed by Beach, as CEO of the Company, and individually by

Beach and Jeffrey Shipley, the former CEO of the Company, as guarantors. In

June 2017, Beach left MegaForce to direct sales and operations of the

Company.

     To finance its operations, the Company entered into a series of three

merchant agreements with 1 Global Capital, LLC (“1 Global”). These were

short-term, high-interest lending agreements in which a lump sum advance

was made to the Company in exchange for agreeing to the lender’s initiating

daily draws from the Company’s account, into which payments on accounts


                                       4


             Case 20-07009   Doc# 80   Filed 06/15/21   Page 4 of 23
receivable were deposited. For example, on March 1, 2017, the Company

entered into a merchant agreement with 1 Global under which the Company

received $90,000, in exchange for 220 daily withdrawals of $572.73, for a total

payment of $126,000. The merchant agreement obligations were secured by a

perfected security interest in the Company’s accounts receivable, and the

security agreements included a negative pledge whereby the Company agreed

not to create or permit to exist any other liens on its then owned and future

accounts.

      MegaForce continued to invoice the Company for services. The

Company made payments, but by July 6, 2017, the balance due was

$702,659.70. The last invoice for services to the Company was dated August

3, 2017. MegaForce ceased providing services, and the Company responded by

hiring workers on a full time basis. MegaForce sued the Company and

guarantors Beach and Shipley in state court. The litigation was resolved by a

settlement agreement dated September 1, 2017. Under the agreement,

executed by Beach as CEO, the Company agreed to pay $100,000 on

September 1, 2017 and $543,351.17 in 24 monthly payments of $24,020.49.

The agreement provided that all future communications would be through

counsel, except with respect to the periodic payments. The Company, by

Beach its CEO, granted MegaForce a security interest in accounts receivable,


                                       5


             Case 20-07009   Doc# 80   Filed 06/15/21   Page 5 of 23
effective upon full payment by the Company to 1 Global. In paragraph 11, the

Company agreed “[u]pon reasonable request,” to provide “documentation

necessary to estimate” the date of such payment, and that on the date of such

payment to provide MegaForce with a UCC-1 in favor of MegaForce. The CEO

of MegaForce testified that he was aware that as of September 2017, the

filing of a UCC-1 by MegaForce would have been a violation of the Company's

agreement with 1 Global. In paragraph 12 of the settlement agreement,

Beach individually guaranteed the periodic payments to be made by the

Company. In her personal capacity, Beach executed the settlement agreement

for “purposes of paragraph 12 only.”

      The Company paid the $100,000 lump sum on September 7, 2017, and

from September through the end of June 2018, made ten of the periodic

payments. On December 19, 2017, by filing with the office of the Kansas

Secretary of State, the Company changed its name from Damascus Edge, Inc.

to Mode3, Inc. On January 24, 2018, the Company entered into a new

merchant agreement with 1 Global to obtain an advance of $250,000. In April,

2018, the Company obtained a merchant advance from Cornell Funding. The

Company relied on the merchant funding to make payroll and stay afloat.

      The Company failed to make the August 2018 monthly payment to

MegaForce. By August 2018, the Company’s client base was shrinking.


                                       6


             Case 20-07009   Doc# 80   Filed 06/15/21   Page 6 of 23
Beach continued to obtain financing in hope of saving the Company. For

example, Crestmark, an accounts receivable factoring company, advanced

$109,276.24 on September 19, 2018, Cast Capital advanced $100,000 on

September 21, 2018, and Arcarius advanced $97,500 on September 25, 2018.

The Company made a periodic payment to MegaForce on September 10, 2018

and a double payment on September 25, 2018. Proceeds of the financing from

Cornell Funding were used to pay MegaForce.

      On September 26, 2018, when the balance owed by the Company under

the September 2017 settlement agreement was $256,784.14, MegaForce, the

Company, and Beach personally entered into an amended settlement

agreement. It provided for payment of the balance in 10 monthly installments

of $24,020.49, the same periodic amount as was owed under the original

settlement agreement, with the final payment and remaining balance due on

September 1, 2019. The amended agreement obligated the Company to

provide MegaForce with a fully executed UCC-1 in accord with the prior

agreement, and Beach affirmed her personal guaranty of the payments due.

      Review of the Company’s customer balance detail shows that by

September 2018 invoices for services were declining from prior levels. Later

Beach learned that a former Company employee had reached an agreement to

directly provide services to significant former clients of the Company. Beach


                                       7


             Case 20-07009   Doc# 80   Filed 06/15/21   Page 7 of 23
also learned that another employee had dishonestly claimed that he, on

behalf of the Company, had developed an application that had been sold to

the Company’s clients, that did not perform. This also caused loss of clients.

      On November 18, 2018, the Company entered into a workout process

through South Wind consultants. As a result, Honor Technology Solutions

agreed to purchase the Company’s assets and operate the business in

exchange for establishing a $200,000 escrow for the payment of the

Company’s major creditors, including 1 Global, Arcarius, Fast Forward, and

MegaForce.5 However, because most of the Company’s major clients had

already decided not to do business with the Company, accounts were not

generated and the escrow was not established.

      The Company failed to make payment to MegaForce in accord with the

amended settlement agreement. On November 29, 2018, MegaForce filed a

state court petition against the Company for breach of the settlement

agreement, as amended, and against Beach to enforce her guarantee. In

addition to payment default, MegaForce believed that the Company had

breached paragraph 11 of the settlement agreement, which required the


      5
        MegaForce, as an unsecured creditor, is included in the schedule of business
debts attached to the Second Wind agreement. Exh. 22, p. 1. Beach testified that
she intended MegaForce to receive payments from the escrow, although MegaForce
was not a secured creditor listed in the recitals in the sales agreement with Honor
Technology. See Exh. 22, p. 12.

                                         8


              Case 20-07009    Doc# 80   Filed 06/15/21   Page 8 of 23
Company to inform MegaForce when the obligation to 1 Global was satisfied

and on that date to deliver an executed UCC-1 to MegaForce. MegaForce’s

CEO testified that numerous requests for information were made, that no

response was received, and that the UCC-1 was never provided.

      Beach confirmed that the obligation to 1 Global that was outstanding in

September 2017 was satisfied and that a UCC-1 was not provided to

MegaForce. However, she also testified that the satisfaction was by renewal

of the 1 Global financing, which did not result in release of 1 Global’s security

interest or release of the Company’s covenant not to grant other security

interests in 1 Global’s collateral. Beach did not understand the settlement

agreement to prohibit the renewal. Beach testified that under the settlement

agreement all communications were through counsel, that she kept her

counsel informed about the Company’s borrowing, and she did not know what

communications may have been made between counsel for the two parties.

She recalled at least one instance when, upon request, she provided

information about the balance owed to 1 Global.

      MegaForce’s CEO testified that the Company wrongly failed to inform

MegaForce of the change of the Company’s corporate name and to advise

about its ongoing borrowing from multiple lenders. He acknowledged that

Beach had not made an agreement that the name would not be changed.


                                        9


             Case 20-07009    Doc# 80   Filed 06/15/21   Page 9 of 23
Although MegaForce also acknowledged that Beach had not agreed to stop

obtaining funding or to generally turnover financial information, its CEO

asserted that Beach had a duty to advise MegaForce of the multiple loan

transactions in September 2018. MegaForce submits that if it had known of

the true state of affairs, it would have sued immediately rather forbearing

suit and then entering into the amended settlement agreement. From

MegaForce’s perspective, the cumulative effect of the evidence is that there

was no intent to pay the debt.

      Beach filed for relief under Chapter 7 on December 11, 2019. Debtor’s

scheduled debts include her obligation as guarantor of the Company’s debt to

MegaForce, 1 Global, Arcarius, and Cornell Funding. MegaForce filed a proof

of claim for $256,784.14, the amount owed under the amended settlement

agreement.

      On May 7, 2020, MegaForce filed this adversary proceeding.

II.   Analysis

      MegaForce objects to discharge of its claim against Beach under §

523(a)(2)(A) and (a)(6). “‘Exceptions to discharge are to be narrowly

construed, and because of the fresh start objectives of bankruptcy, doubt is to




                                       10


             Case 20-07009   Doc# 80   Filed 06/15/21   Page 10 of 23
be resolved in the debtors favor.’”6 In a prior ruling, the Court held that

MegaForce has the burden to prove both claims by a preponderance of the

evidence.7

      A.       MegaForce’s claim is not excepted from discharge under §
               523(a)(2)(A)

      Section 523(a)(2)(A) excepts from discharge a debt “for money, property,

services, or an extension, renewal, or refinancing of credit to the extent

obtained by false pretenses, a false representation, or actual fraud.” A

fraudulently induced forbearance qualifies as an extension or renewal of

credit.8 The September 2017 settlement agreement resulted in the dismissal

of litigation against Beach (and the other defendants), and as a result of the

September 2018 amended settlement agreement, MegaForce deferred filing a

second law suit for about two months. Section 523(a)(2)(A) could be applicable

if the required elements were satisfied.

      To except such a debt from discharge under § 523(a)(2)(A), the creditor

must prove five elements: (1) debtor engaged in false pretenses, made a false

representation, or engaged in actual fraud; (2) the debtor had the intent to


      6
        Okla. Dep’t of Sec. v. Wilcox, 691 F.3d 1171, 1174 (10th Cir. 2012) (quoting
In re Sandoval, 541 F.3d 997, 1001 (10th Cir. 2008)).
      7
          Doc. 72.
      8
          See, e.g., Ojeda v. Goldberg, 599 F.3d 712, 718-19 (7th Cir. 2010).

                                            11


                Case 20-07009    Doc# 80    Filed 06/15/21   Page 11 of 23
deceive the creditor; (3) the creditor relied on the debtor’s conduct; (4) the

creditor’s reliance was justifiable; and (5) the creditor was damaged as a

proximate result.9 Of these elements, the first is the foundation for the

exception.

      1.       MegaForce has not proven it deferred collection because
               of false pretenses, a false representation, or actual fraud.

          As to the first element, which requires proof of false pretenses, a false

representation, or actual fraud, in the pretrial order MegaForce contends that

its claim is nondischargeable pursuant to § 523(a)(2)(A) because Beach:

               had a duty to disclose information regarding the
               financial circumstances of her company and her own
               financial circumstances, including changing the name
               of her company, the status of payments to 1 Global
               Capital, UCC-1 Financing Statements, the existence of
               additional merchant cash lenders and payments of
               accounts receivable by [Beach’s] company to factoring
               companies. . . . [Beach] made contemporaneous
               fraudulent representations and omissions to
               [MegaForce]. . . [Beach] did not seek an extension of
               credit for the purpose of repaying [MegaForce], but
               instead, to avoid a judgment in [MegaForce’s] favor
               while [Beach] sought to liquidate the company assets
               and sell the company.10

Beach responds that the Company’s obligations “were incurred under normal



      9
        See, e.g., Wagner v. Wagner (In re Wagner), 527 B.R. 416, 433 (10th Cir. BAP
2015); Solis v. Asif (In re Asif), 455 B.R. 768, 784 (Bankr. D. Kan. 2011).
      10
           Doc. 68, pp. 2-3.

                                          12


                Case 20-07009   Doc# 80    Filed 06/15/21   Page 12 of 23
business circumstances” and that she did not intend to “defraud, deceive or

otherwise engage in any false pretenses.”11 She also asserts that “[a]s adverse

parties in litigation,” she had no duty to MegaForce “to inform it of other

credit she had obtained or the changes to the business.”12 In closing

argument, counsel for MegaForce confirmed that its § 523(a)(2)(A) claim is

predicated upon alleged fraudulent nondisclosure and the contention that

Beach had no intent to pay MegaForce.

      a.         False pretenses

      MegaForce’s primary allegations of fraud appear intended to come

within the false pretenses arm of § 523(a)(2)(A). Under this section, “[f]alse

pretenses . . . are implied misrepresentations intended to create and foster a

false impression. Unlike false representations, which are express

misrepresentations, false pretenses include conduct and material

omissions.”13 “Silence or concealment may constitute the requisite ‘false

pretenses,’ for nondischargeability purposes, if the debtor has a duty to

disclose the concealed facts.”14


      11
           Id. p. 3.
      12
           Id.

       Bank of Cordell v. Sturgeon (In re Sturgeon), 496 B.R. 215, 223 (10th Cir
      13

BAP 2013).
      14
           In re Asif, 455 B.R. at 787.

                                            13


                 Case 20-07009    Doc# 80   Filed 06/15/21   Page 13 of 23
      As to the existence of a duty to disclose, MegaForce relies on the

Restatement (Second) of Torts, § 551,15 which provides in part:

             (2) One party to a business transaction is under a duty
             to exercise reasonable care to disclose to the other
             before the transaction is consummated,

             (a) matters known to him that the other is entitled to
             know because of a fiduciary or other similar relation of
             trust and confidence between them; and
              ...
             (e) facts basic to the transaction, if he knows that the
             other is about to enter into it under a mistake as to
             them, and that the other, because of the relationship
             between them, the customs of the trade or other
             objective circumstances, would reasonably expect a
             disclosure of those facts.

      The Court finds no fraudulent breach of a duty to disclose in this case.

Most importantly, the focus of MegaForce’s case is upon nondisclosure of

information about the Company leading up to and at the time of the amended

settlement agreement. But assuming the Company had a duty to disclose,

failure to fulfill that duty would not provide a basis to prevail in this case

where the issue is nondischargeability of MegaForce’s claim against Beach, as

guarantor, not the Company. There is no evidence that MegaForce requested

information about Beach’s ability to pay; MegaForce provides no argument as



      15
        Restatement (Second) of Torts § 551 (1977) (adopted by the Kansas
Supreme Court in Griffith v. Byers Constr. Co. of Kan., Inc., 510 P.2d 198, 203, 212
Kan. 65, 71 (Kan. 1973)).

                                         14


             Case 20-07009     Doc# 80   Filed 06/15/21   Page 14 of 23
to why the Court should find Beach had a duty to disclose financial

information. Beach individually was not bound by paragraph 11 of the

September 2017 settlement agreement, which required some disclosures by

the Company. There was no confidential relationship between Beach and

MegaForce; they were in an adversarial relationship, with MegaForce

threatening litigation. The circumstance of guarantor liability is not one

where one would expect disclosure without inquiry.

      Further, even if the exception to discharge could be predicated upon

false pretenses about the finances of the Company, the Court would deny the

claim. MegaForce relies on failure to disclose the change of name of the

Company and alleged noncompliance with paragraph 11 of the September

2017 settlement. Under that portion of the settlement agreement, the

Company agreed “[u]pon reasonable request,” to provide “documentation

necessary to estimate” the date of payment of the Company’s obligation to 1

Global, and that on the date of such payment to provide MegaForce with a

UCC-1 in favor of MegaForce. It is undisputed that at the time of the

amended settlement agreement, when MegaForce agreed to defer litigation

over the company’s failure to make all of the required periodic payments,

MegaForce knew that it had not been provided a UCC-1 and the Company

had changed its name. Further, neither paragraph 11 nor any other provision


                                       15


            Case 20-07009    Doc# 80   Filed 06/15/21   Page 15 of 23
of the September 2017 settlement agreement or the amended settlement

agreement purports to create a general duty to disclose information about the

Company. There was no condition of trust or confidence between MegaForce

and the Company. There was no custom of trade or circumstances of the

transaction which would impose a duty of disclosure on the Company.

      b.     False representation

      MegaForce also alleges its claim should be excepted from discharge

based upon a false representation. For purposes of § 523(a)(2)(A), a false

representation is an express statement.16 MegaForce argues that Beach

falsely represented her intent to pay the Company’s obligation. The only

evidence offered in support is her written guarantee of the Company’s debt,

followed by her failure to pay. This is evidence of breach of her guarantee, a

breach of contract; it is not a false representation.

      c.     Actual fraud

      Finally, MegaForce alleges actual fraud. The discharge exception for

actual fraud applies “[w]hen a debtor engages in a scheme to deprive or cheat




      16
          In re Sturgeon, 496 B.R. at 223. It has been suggested that when there is a
duty to speak, concealment can constitute a misrepresentation. Tobias v. Alvarado
(In re Alvarado), 608 B.R. 877, 884 (Bankr. W.D. Okla. 2019). Because, as examined
above, there was no duty to speak in this case, the Court does not address the
question of whether silence can constitute a misrepresentation.

                                         16


             Case 20-07009     Doc# 80   Filed 06/15/21   Page 16 of 23
another of property or a legal right.”17 “Actual fraud consists of any deceit,

artifice, trick or design involving direct and active operation of the mind, used

to circumvent and cheat another—something said, done or omitted with the

design of perpetrating what is known to be a cheat or deception.”18

      As to actual fraud, MegaForce argues that Beach did not intend to pay

the amounts due under the settlement agreement or the amended settlement

agreement. It also contends that the amended settlement agreement was not

sought for the purpose of repaying MegaForce, but instead “to avoid a

judgment in [MegaForce’s] favor while [Beach] sought to liquidate the

company assets and sell the company.”19

      As to be expected, there is no direct evidence of fraud; rather

MegaForce relies upon the Company’s deteriorating financial circumstances

to evidence fraud. This approach suffers from the same fatal infirmity as does

MegaForce’s claim of false pretenses—it focuses entirely upon the Company,

not Beach’s financial circumstances. That evidence does not provide a basis to

decide that Beach as guarantor had no intent to pay MegaForce when she

      17
        Vickery v. Vickery (In re Vickery), 488 B.R. 680, 690 (10th Cir. BAP 2012)
(quoting Mellon Bank, N.A. v. Vitanovich (In re Vitanovich), 259 B.R. 873, 877 (6th
Cir. BAP 2001)).
      18
         4 Collier on Bankruptcy ¶ 523.08 (Richard Levin & Henry J. Sommer eds-
in-chief, 16th ed 2021).
      19
           Doc. 68, pp. 2-3.

                                          17


                Case 20-07009   Doc# 80   Filed 06/15/21   Page 17 of 23
agreed to the amended settlement agreement.

      Further, if the focus were on the Company, the story of its failure

exhibits Beach’s struggle to both pay MegaForce and save the Company, not

to defraud MegaForce. This is most clearly exhibited in the payment history.

The settlement agreement is dated September 1, 2017, when the balance

owed by the Company to MegaForce was $543,351.17. In accord with the

agreement, on September 7, 2017, the Company paid MegaForce $100,000,

and generally made monthly payments of $24,020.49 through the end of June.

Thereafter, it made payments of late fees and interest, until September 10,

2018, when it paid one installment and September 25, 2018, when it made a

double installment payment, funded at least in part from proceeds of the

financing loan obtained in September 2018. The amended settlement

agreement is dated one day later, September 26, 2018. At that time the

balance was $256,784.14. Thereafter, the Company made two payments of

approximately $1000 each.

      After entering into the amended settlement agreement, the Company

faced insurmountable hurdles. In the fall of 2018, the Company, through its

sale representative, was working to obtain contracts for significant new

projects from existing clients. One of the potential contracts would have been

for over $500,000 and, if it had been obtained, the Company would have been


                                       18


            Case 20-07009    Doc# 80   Filed 06/15/21   Page 18 of 23
able to survive. However, the sales representative left the Company, and

secured the new contracts for his own account. After the amended settlement

agreement, the Company learned that it had sold an application which did

not perform properly and which had been falsely claimed to have been

developed by an employee of the Company. In November 2018, the Company

entered into a workout process for the payment of its debts. As a result,

Honor Technology Solutions agreed to purchase the Company’s assets and

operate the business in exchange for establishing a $200,000 escrow for the

payment of the Company’s major creditors, including MegaForce. However,

because most of the Company’s major clients had already decided not to do

business with the Company, accounts were not generated and the escrow was

not established. All this indicates Beach tried to repay MegaForce, not

defraud MegaForce.

      2.    Elements two through five are not satisfied.

      As stated above, to prevail on a § 523(a)(2)(A) claim, the creditor must

prove five elements. Here MegaForce has failed to prove the first, which is the

foundation for the exception. Elements two through five all relate to the

existence of the first—intent to deceive refers to a debtor’s motivation when

making the misrepresentation, false pretense, or actual fraud; justifiable

reliance refers to reliance on that conduct; and the damage element refers to


                                       19


            Case 20-07009    Doc# 80   Filed 06/15/21   Page 19 of 23
the harm resulting from the conduct. Because MegaForce has not proven the

first element, the analysis of these additional elements is superficial.

      As suggested above, the Court finds no evidence that Beach intended to

deceive MegaForce. Because the exception from discharge is for a debt for

“money, property, services, or an extension, renewal, or refinancing of credit

to the extent obtained” by one of the enumerated wrongful acts, the intent to

deceive must exist at the time of the inception of debt, not just later when the

debt is not paid. Without more, failure to pay a debt is not evidence of intent

to deceive at the time the debt was incurred or credit extended.

      The evidence does support a finding that MegaForce relied on whatever

information the Company provided, but that reliance was not justifiable.

Although the debt arose from an ordinary commercial transaction, MegaForce

did nothing to protect itself. MegaForce requested information about the

payment of 1 Global, but there is no evidence of other requests. MegaForce

relied on the Company to prepare a UCC-1, even though a creditor who has

been granted a security interest may unilaterally prepare and file a UCC-1.20

There is no evidence that MegaForce made any inquiry as to Beach’s personal

finances. As to the Company’s ability to pay, there is no evidence that


      20
         See K.S.A. § 84-9-502 (stating that a financing statement is sufficient if it
provides the name of the debtor, the name of the secured party, and indicates the
collateral covered). The signature of the debtor is not required.

                                           20


              Case 20-07009     Doc# 80    Filed 06/15/21   Page 20 of 23
MegaForce conducted a UCC search to determine if 1 Global was in fact the

holder of a perfected security interest in the Company’s accounts.

      Finally, the Court finds no evidence that MegaForce was harmed by its

forbearance. Following the September 2017 settlement, its claim was reduced

from about $640,000 to $260,000. MegaForce filed suit a mere 58 days after

the amended settlement agreement. There is no evidence of harm caused by

this short delay.

      B.    MegaForce’s claim is not excepted from discharge under
      § 523(a)(6)

      Section 523(a)(6) excepts from discharge a debt “for wilful and

malicious injury by the debtor to another entity or to the property of another

entity.” “[N]ondiscargeability takes a deliberate or intentional injury, not

merely a deliberate or intentional act that leads to injury.”21 Although the

exception “generally relates to torts not to contracts,”22 not even all tort

claims are included. The exception does not apply to situations where the act

is intentional, but the injury is unintended, such as a traffic accident

stemming from an intentional act.23 A knowing breach of contract also is not




      21
           Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998).
      22
           4 Collier on Bankruptcy ¶ 523.12.
      23
           Kawaauhau, 523 U.S. at 62.

                                           21


                Case 20-07009    Doc# 80   Filed 06/15/21   Page 21 of 23
included.24

       In the pretrial order, MegaForce contends the § 523(a)(6) exception

applies because:

                  [Beach] . . . failed to provide [MegaForce] with a
                  complete UCC-1 Financing Statement, failed to provide
                  information regarding the 1 Global security interest, .
                  . . failed to notify [MegaForce] that her indebtedness
                  was satisfied, . . . changing the name of Damascus Edge
                  to Mode3 without informing [MegaForce,] [and] by
                  withholding material facts from [MegaForce].

These allegations fail as a matter of law; they allege nothing but a breach of

express and/or implied contractual duty. There is no evidence to support a

finding that Beach intended to injure MegaForce, willfully and maliciously as

required by § 523(a)(6) or otherwise.

       MegaForce’s claim against Beach is not excepted from discharge under

§ 523(a)(6).

III.   Conclusion

       For the foregoing reasons, MegaForce’s complaint to except its claim

against Beach from discharge under § 523(a)(2)(A) and (a)(6) is denied. In

addition to failure to prove the specifics of the elements of the exceptions to

discharge, two overarching failures in MegaForce’s case make this outcome

inevitable. First, this objection to discharge is filed in the personal


       24
            Id.

                                            22


                  Case 20-07009   Doc# 80   Filed 06/15/21   Page 22 of 23
bankruptcy of Beach, who personally guaranteed payment of the Company’s

debt to MegaForce. Although discharge of the Company’s liability to

MegaForce is not in issue, the evidence focused exclusively upon the

Company and Beach’s actions as the Company’s representative. Second,

boiled down to its essentials, the evidence supports nothing but breach of

contract claims against the Company and Beach, as guarantor. Contract

claims do not come within the exceptions to discharge.

      It is so ordered.

                                      ###




                                      23


            Case 20-07009   Doc# 80   Filed 06/15/21   Page 23 of 23
